Citation Nr: 1303268	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 23, 2009, for an award of additional compensation for the Veteran's dependent children K.L.B. and K.R.B...


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1978 to January 2001. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge, and a copy of the transcript has been associated with the claims folder.

In May 2011, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2012).  Thus, the Board will consider the newly submitted evidence in the first instance.


FINDING OF FACT

VA was notified of the June [redacted], 2001 birth of the Veteran's twin children, K.L.B. and K.R.B., within one year of the event.


CONCLUSION OF LAW

The criteria for an earlier effective date of June [redacted], 2001, for an award of additional compensation for the Veteran's dependant children K.L.B. and K.R.B. have been met.  38 U.S.C.A. §§ 1115, 5110, 5111, 5124 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.401 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date of June [redacted], 2001, the date of the birth of his twin children, K.L.B. and K.R.B., for purposes of establishing dependency.  He asserts that he timely notified various arms of the VA of the birth of his children. 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a birth where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b). 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f). Veterans having a 30 percent or more service-connected disability rating may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; this term means (listed in their order of applicability): (i) date of the birth of the Veteran's child, if the evidence is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action; and (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional award of compensation for a dependent child is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

A review of the claims file shows that the Veteran filed a Declaration of Status of Dependents in March 2009 with the Muskogee, Oklahoma RO.

During his May 2011 hearing, the Veteran testified that he notified the various arms of VA on multiple occasions of the June 2001 birth of his twin children within a year of the event.  The Veteran said that he informed all of the applicable agencies within a couple of months after the birth of his twin children.  Specifically, he said that he spoke on the phone with a VA representative shortly after the birth of his twin children and asked what documentation he needed to submit, if any, regarding his children.  He related that he was informed that no documentation was necessary, but he should update his records with the Air Force.  The Veteran added that VA was informed of the existence of his twin children on numerous subsequent occasions:  in 2001 when he applied for a VA home loan, in 2003 when he refinanced his home, in 2004 when he requested VA assistance because his twin children had been diagnosed with autism, in 2005 when he again requested VA assistance for his autistic children, in 2007 when he worked with a VA representative after becoming unemployed, and in 2009 when he was seated on an airplane next to Secretary Shinseki.

At his May 2011 hearing, the Veteran submitted a copy of the emails he sent and received from Secretary Shinseki's Chief of Staff following his conversation on the airplane with the General.  Additionally, he submitted an affidavit dated in May 2011 from G.A.P., in which Mr. P. testified that he heard phone conversations between the Veteran and VA via speakerphone in September 2004 and April 2005.  Mr. P. stated that both of these phone conversations discussed VA benefits for the Veteran's twin children.

The governing regulation (in this case, 38 C.F.R. § 3.401(b) ) establishes a triggering mechanism for determining a potential effective date (the latest of the date of birth, date of notification of dependant's existence, date that dependency arises, and effective date of qualifying disability).  See 38 C.F.R. § 3.401(b). 

Here, resolving all doubt in the Veteran's favor, the Board finds that VA was formally notified of the existence of the Veteran's dependent children K.L.B. and K.R.B. within a year of their June 2001 birth.  The Board finds the Veteran's assertions that he called VA within a few months following the birth of his twins to ask what documentation was required to add them to his record credible.  In this regard, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's statements have been consistent throughout the record.  None of the Veterans statements have been contradicted by other evidence of record.  Additionally, an outside observer has provided an affidavit supporting the Veteran's subsequent contact with VA.  Therefore, affording the benefit of the doubt to the Veteran, the Board concludes that dependency for the Veteran's children K.L.B. and K.R.B. arose June [redacted], 2001, the date of the claim.  See 38 C.F.R. § 3.401(b). 

In summary, the Board finds that an effective date of June [redacted], 2001, is warranted for an award of additional compensation for the Veteran's dependent children K.L.B. and K.R.B.. (The Board notes finally that, because benefits are paid on the first of every month, the additional payment for the Veteran's dependent children K.L.B. and K.R.B. granted in this decision will be effective on July 1, 2001.)


ORDER

Entitlement to an effective date of June [redacted], 2001, for an award of additional compensation for two of the Veteran's dependent children K.L.B. and K.R.B., is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


